PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith et al.
Application No. 16/234,731
Filed: 28 Dec 2018
For: TECHNOLOGIES FOR HYBRID VIRTUALIZATION AND SECURE ENCLAVE POLICY ENFORCEMENT FOR EDGE ORCHESTRATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 10 December 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice mailed 
29 September 2020.  Accordingly, the date of abandonment of this application is 17 November 2020.  A Notice of Abandonment was mailed 20 November 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required declarations; 
(2) the petition fee of $2100; and
(3) a statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200 or 1(888)786-0101.

This application is being referred to the Office of Data Management for processing into a patent. 

/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET